Case 2:17-bk-57670       Doc 54    Filed 07/28/20 Entered 07/28/20 15:11:56              Desc Main
                                   Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In Re:          Jordan Patrick               :       Case No 17-57670
                Sarah Patrick                :       Chapter 13
                Debtors                      :       Judge Hoffman


    MOTION TO DETERMINE WHETHER MORTGAGE PAYMENT CHANGE IS
                        REQUIRED (Doc. 45)

         Come now Debtors, Jordan and Sarah Patrick, by and through Counsel, who hereby ask

this Court to Determine whether the Mortgage Payment Change filed by US Bank Trust National

Association, as Trustee of the Bungalow Series III Trust (“Creditor”) is required under

3002.1(b)(2). Further, Debtors request an itemization of how their post-petition mortgage

payments and pre-petition arrearage payments have been applied to their account. The Ross

County Auditor’s records show that he has not received the real estate tax payments U.S. Bank

claims to have made.


                       MEMORANDUM IN SUPPORT OF OBJECTION

         On October 11, 2019, Creditor filed a Notice of Mortgage Payment Change, allegedly

due to an increase to Debtor’s Real Estate Taxes. Counsel has been working with Debtor trying

to figure out why there was such an increase. Upon review, unless Creditor can provide

information proving otherwise, the amounts listed for Real Estate Taxes are incorrect.

         Creditor has listed an annual amount for County Real Estate Tax in the amount of

$4,177.57. As evidenced from the attached Exhibit A, Debtors’ net Real Estate taxes are only

$1,307.44. Debtors received a Foreclosure Warning from the Ross County Treasurer stating

their tax arrearage is $2,716.74 (Exhibit B). This notice was received by Debtors in February

2020.
Case 2:17-bk-57670       Doc 54    Filed 07/28/20 Entered 07/28/20 15:11:56             Desc Main
                                   Document     Page 2 of 4



       The escrow shortage prior to filing was addressed in Creditor’s original claim (Exhibit C)

and escrow analysis (Exhibit D). Debtors 2019 From 1098 (Exhibit F) showed a figure of

$4,177.57, being paid to Real Estate Taxes. However, Debtors obtained information that the

auditor had only received $575.65 in 2018 and received $0.00 in 2019. Debtors used a portion of

their 2019 tax refund to pay the real estate taxes owing (Exhibit G).

       Under Rule 3001(f), the payment change notice, which is the subject of the dispute, is not

entitled to a presumption of validity, and any proceeding for determination under Rule

3002.1(b)(2), the creditor has the burden of proof to establish that the payment change is

required, even through the motion is filed by the debtor.

        WHEREFORE, the Debtor prays for an order disallowing the mortgage payment

change, an itemization of how their post-petition mortgage payments and pre-petition arrearage

payments have been applied to their account and ordering a new escrow analysis.




                                                     /s/Claire R. Fried
                                                     Claire R. Fried (0070650)
                                                     86 N Mulberry Street
                                                     Chillicothe, OH 45601
                                                     (740) 773-9000
                                                     740-773-9001 Fax
                                                     melinda@clairecanhelp.com

                               Form 20A NOTICE OF MOTION

       The Debtor has filed papers with this Court requesting the relief sought in the MOTION
enclosed with this NOTICE.
Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

If you do not want the court to grant the relief sought in the motion/objection, then on or before
twenty-one (21) days from the date set forth in the certificate of service for the
motion/objection, you must file with the court a response explaining your position by mailing
Case 2:17-bk-57670       Doc 54    Filed 07/28/20 Entered 07/28/20 15:11:56            Desc Main
                                   Document     Page 3 of 4



your response by regular U.S. Mail to: Clerk, U.S. Bankruptcy Court, 170 North High Street,
Columbus, Ohio 43215 OR your attorney must file a response using the court’s ECF System.

If you mail your written response to the Court for filing by the Clerk, you must mail it early
enough so the Court will receive it on or before the date stated above.
You must also send a copy of your response either by 1) the court’s ECF System or by 2) regular
U.S. Mail to:

Claire R. Fried
86 N Mulberry Street
Chillicothe, OH 45601

Faye D English
One Columbus
10 West Broad Street, Suite 900
Columbus, Ohio 43215


U.S. Trustee
170 North High Street, Suite 200
Columbus, Ohio 43215

Jordan and Sarah Patrick
27 West Second Street
Kingston, Ohio 45644

If you or your attorney do not take the steps, the court may decide that you do not oppose the
relief sought in the motion/objection and may enter an order granting that relief.


                                CERTIFICATE OF SERVICE

       The undersigned hereby CERTIFIES that a true and correct copy of the Objection to
Proof of Claim was served by Electronic Notification upon:

* Faye D English, Chapter 13 Trustee
* US Trustee
* Richard John LaCivita, Attorney for Nationstar

 Also served,

Jordan and Sarah Patrick
27 West Second Street
Kingston, Ohio 45644

Nationstar Mortgage Ll
Case 2:17-bk-57670       Doc 54   Filed 07/28/20 Entered 07/28/20 15:11:56   Desc Main
                                  Document     Page 4 of 4



350 Highland Dr
Lewisville TX 75067

Nationstar Mortgage LLC d/b/a Mr. Cooper
Attn: Bankruptcy Dept.
PO Box 619096
Dallas, TX 75261

Michelle R Ghidotti-Gonsalves
Authorized Agent
1920 Old Tustin Avenue
Santa Ana, CA 92705

U.S. Bank Trust National Association
c/o BSI Financial Services
1425 Greenway Dr., Ste. 400
Irving, TX 75038

by regular U.S. Mail, postage prepaid, this 28th day of July 2020

                                                     /s/Claire R. Fried
                                                     Claire R. Fried
                                                     86 N. Mulberry Street
                                                     Chillicothe, OH 45601
